Title: John J. Crittenden to James Madison, 17 November 1828
From: Crittenden, John Jordan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Frankfort
                                
                                Novr: 17th 1828
                            
                        
                        
                        Mr Lee, of Va:, some time ago placed in my hands a covenant of Bell & Tapscott to yourself &
                            Mrs Willis for the payment of $6,000 in three installments of $2000 each. I was informed that the whole of the first
                            installment was paid—And suit was consequently brought for the two last only—And at the present term of our Federal
                            Court, seperate judgments were rendered for the amount of the two last installments, with interest &c, the one
                            judgment against Bell, & the other against the representative of Tapscott—An attempt was made by the Defts: to
                            postpone the cases to obtain proof of credits to which they were entitled. I informed the Court that I was impressed with
                            the belief that Mr Lee had told me of some credit to which the Defts were entitled—that I did not remember the date or
                            amount of the credit—that Mr John Lee of this State had informed me that it was $1000—But I assured the Court that I
                            would ascertain from you the exact amount & date of the credits, & that they should be properly entered
                            before executions issued—It is for this cause that I trouble you, & request immediate information that I may know
                            what payments have been made & what credit ought to be given upon the two last installments—I am, with great
                            respect, yr’s &c
                        
                        
                            
                                J J Crittenden
                            
                        
                    